DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative David Britton on 06/15/2021.
The application has been amended as follows: 
9. (Currently Amended) A fiber optic tracking system, comprising: a surgical port comprising a flexible wall configured to be inserted into an incision; a light source; an optical fiber coupled to the surgical port and having a plurality of fixed sensing points located along a length of the optical fiber, wherein the plurality of fixed sensing points are positioned on and fixed relative to the flexible wall of the surgical port, and wherein the optical fiber: is configured to receive an optical signal from the light source; and includes a plurality of sensing sections arranged along the length of the optical fiber and configured to modify the optical signal received by the optical fiber in response to a deformation of the optical fiber; a sensing unit configured to receive a modified optical signal from the optical fiber; and a controller operatively coupled to the sensing unit and configured to determine locations in a working coordinate system of the fixed sensing points using the modified optical signal[[.]] and to determine a shape of the incision using the locations of the fixed sensing points.  

11. (Currently Amended) The fiber optic tracking system of Claim [[10]] 9, further comprising: a second optical fiber coupled to the surgical port and having a plurality of second fixed sensing points located along the length of the second optical, where in the plurality of second fixed sensing points are positioned on and fixed relative to the flexible wall, wherein the second optical fiber: is configured to receive a second optical signal from the light source; and includes a plurality of second sensing sections arranged along a length of the second optical fiber and configured to modify the second optical signal received by the second optical fiber in response to a deformation of the second optical fiber; wherein the controller is configured to determine the shape of the incision using the locations of the first fixed sensing points and the second fixed sensing points.  
12. (Currently Amended) The fiber optic tracking system of Claim [[10]] 9, wherein the surgical port includes an outer protrusion coupled to the flexible wall, wherein the controller is configured to determine a pose of the outer protrusion in the working coordinate system, and wherein the controller is configured to determine a pose of an entry to the incision in the working coordinate system based on the pose of the outer protrusion.  
13. (Original) The fiber optic tracking system of Claim 12, further comprising a tracker selectively coupled to the outer protrusion, wherein the controller is configured to determine a pose of the tracker in the working coordinate system, and wherein the controller is configured to determine the pose of the outer protrusion based on the pose of the tracker.  
14. (Original) The fiber optic tracking system of Claim 12, further comprising a display operatively coupled to the controller, wherein the controller is configured to determine a pose of a surgical instrument within the working coordinate system, and wherein the display is configured to indicate to a user the pose of the entry relative to the pose of the surgical instrument.  

16. (Currently Amended) A method of tracking an incision, comprising; inserting a surgical port into the incision; providing a light source; coupling an optical fiber to the surgical port such that a plurality of fixed sensing points are located along a length of the optical fiber and are positioned on and fixed relative to [[the]] a flexible wall of the surgical port, wherein the optical fiber: is configured to receive an optical signal from the light source; and includes a plurality of sensing sections arranged along the length the optical fiber and configured to modify the optical signal received by the optical fiber in response to a deformation of the optical fiber; receiving a modified optical signal from the optical fiber; and determining locations in a working coordinate system of the fixed sensing points based on the modified optical signal[[.]], the method further comprising determining a shape of the incision using the locations of the fixed sensing points.
17. (Canceled)
18. (Currently Amended) The method of Claim [[17]]16, wherein the surgical port includes an outer protrusion coupled to the flexible wall, further comprising: determining a pose of the outer protrusion in the working coordinate system; and determining a pose of an entry to the incision in the working coordinate system using the pose of the outer protrusion.  
19. (Original) The method of Claim 18, further comprising: coupling a tracker to the outer protrusion; determining a pose of the tracker in the working coordinate system; and determining the pose of the outer protrusion based on the pose of the tracker.  
20. (Previously Presented) The method of Claim 16, further comprising: extending the optical fiber through the incision; coupling the optical fiber to hard tissue such that an additional 
21. (Previously Presented) The fiber optic tracking system of claim 9, wherein the optical fiber is arranged to conform to the incision when the flexible wall of the surgical port conforms to the incision.  
22. (Previously Presented) The method of Claim 16, further comprising determining a shape of the flexible wall based on the modified optical signal.  
23. (Previously Presented) The method of Claim 16, further comprising determining a shape of the incision based on the shape of the flexible wall.  
24. (Previously Presented) A system for tracking an incision, comprising: an integrated device, comprising: an outer ring; an inner ring; a flexible wall extending from the outer ring to the inner ring and configured to define a shape of the incision when the flexible wall is positioned in the incision; one or more optical fibers integrated with the flexible wall and configured to conform to the shape of the flexible wall, the one or more optical fibers comprising a plurality of fixed sensing points positioned on and fixed relative to the flexible wall; and -5- 4828-6710-3211.1Atty. Dkt. No. 051892-0872 a controller configured to determine the shape of the incision and a pose of the incision based on data collected using the one or more optical fibers.  
25. (Cancelled).  
26. (Previously Presented) The system of Claim 24, wherein the controller is configured to determine a size of the incision based on the data collected using the one or more optical fibers.  
27. (Previously Presented) The system of Claim 24, wherein the optical fiber further comprises an additional fixed sensing point fixed relative to the outer ring.  

29. (Previously Presented) The fiber optic tracking system of Claim 24, wherein the optical fiber further comprises a first additional fixed sensing point fixed relative to the outer ring and a second additional fixed sensing point fixed relative to the inner ring of the surgical port.  
30. (Previously Presented) The fiber optic tracking system of Claim 9, wherein the plurality of fixed sensing points are spaced apart from one another.  
31. (Previously Presented) The fiber optic tracking system of Claim 30, wherein locations of the plurality of fixed sensing points along the one or more optical fibers is predetermined and stored in a memory device of the controller.  
32. (Previously Presented) The fiber optic tracking system of Claim 24, wherein the one or more optical fibers are formed in a spiral shape along a surface of the flexible wall. 
Allowable Subject Matter
Claims 9, 11-16, 18-24 and 26-32 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 	
The prior art of record, alone or in combination fails to teach each limitation of the independent claims. 
	In particular, while Bowling et al. (US PG Pub. No. US 2014/0276943 A1) teaches two embodiments comprising a plurality of sensing points (locators) fixed relative to the patient and for determining the shape of an incision – a set of retractors (104) with positioning elements used to define a constraint boundary of the incision and determine the shape of the incision (figures 4 and 9, [0058]-[0059]) and an optical fiber comprising a plurality of fixed measurement points attached to the patient’s skin (figure 8) which is likewise used to define a shape of the incision ([0068]-[0069]) – and Beane et al. (US PG Pub. No. US 2002/0183594 A1) teaches a surgical port configured to be inserted into an incision and having a flexible wall (additionally prima facie obvious to have combined the inventions of Bowling and Beane in view of the arguments filed 06/01/2021.
	Tojo et al. (US PG Pub. No. US 2016/0291313 A1) teaches a surgical port configured to be inserted into the body having a flexible wall ([0046]-[0047] – channel tube 17 “through which a treatment tool such as an ultrasonic probe and forceps, passes” is a “surgical port” because instruments such as forceps are passed through into the body) with a plurality of optical fibers (fibers 101) comprising a plurality of fixed sensing points ([0048], sensing parts 105) positioned on and fixed relative to the flexible wall (figure 2), but fails to teach determining a shape of the incision using the plurality of fixed sensing points.
	Additionally, while Dimaio et al. (US PG Pub. No. US 2016/0206384), Van Vorhis et al. (US PG Pub. No. US 2009/0314925), Moctezuma de la Barrera et al. (US PG Pub. No. 2005/0203383), He et al. (US PG Pub. No. US 2017/0281281), and Klinder et al. (WO 2013/057703) each teach the use of a fiber comprising a plurality of fixed sensing points (which is used for shape sensing during a surgical procedure), none of these references teach the optical fiber comprising the fixed sensing points to be positioned on and fixed relative to a flexible wall of a surgical port configured to be inserted into an incision. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793